            Case 3:20-cr-00002-JAM Document 1 Filed 01/02/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

                                              N-19-2

 UNITED STATES OF AMERICA                          CRIMINAL NO. 3:20CR t,ooo J LJAVV')

                 v.                                VIOLATION:
                                                   18 U.S.C. §§ 922(g)(l) and 924(a)(2) (Unlawful
 CARLOS BARNES, a.k.a. "Buddha"                    Possession of a Fireann by a Convicted Felon)



                                          INDICTMENT

       The Grand Jury charges:

                                          COUNT ONE
                      (Unlawful Possession of a Firearm by a Convicted Felon)

       1.       On or about October 12, 2019, in the District of Connecticut, the defendant

CARLOS BARNES, a.k.a. "Buddha," having been, and knowing that he had been, convicted in

the Superior Court of the State of Connecticut of a crime punishable by imprisonment exceeding

one year, namely: (1) Carrying a Pistol without a Permit, in violation of Conn. Gen. Stat. § 29-35,

on or about February 9, 2010; (2) Sale of Illegal Drugs, in violation of Conn. Gen. Stat.§ 21a-278,

on or about February 9, 2010; and (3) Robbery in the First Degree, in violation of Conn. Gen. Stat.

§ 53a-134, on or about February 5, 2010, did knowingly possess a firearm in and affecting

commerce, that is, one black Taurus Millennium 02 9mm handgun bearing serial number

TK040325, and one black and silver Springfield XD-40 .40 caliber handgun with an obliterated

serial number, both of which had been shipped and transported in interstate and foreign commerce.

       In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).
            Case 3:20-cr-00002-JAM Document 1 Filed 01/02/20 Page 2 of 2




                                FORFEITURE ALLEGATION

       2.       Upon conviction of the offense alleged in Count One of this Indictment, the

defendant CARLOS BARNES, a.k.a. "Buddha," shall forfeit to the United States, pursuant to

Title 18, United States Code, Section 924(d), and Title 28, United States Code, Section 2461 (c),

all firearms and ammunition involved in the commission of the offense, including, but not

limited to the following: one black Taurus Millennium G2 9mm handgun bearing serial

number TK040325; and one black and silver Springfield XD-40 .40 caliber handgun with an

obliterated serial number.

       All in accordance with Title 18, United States Code, Section 924, Title 28, United States

Code Section 2461(c), Title 21, United States Code, Section 853, and Rule 32.2(a) of the Federal

Rules of Criminal Procedure.

                                                    A TRUE BILL

                                                        /s/
                                                    F         RSON        ~

UNITED STATES OF AMERICA



~L~ ~~
FIRST ASSISTANT UNITE          STATES ATTORNEY


11}1 ( } ~
MARGARETM.DONOVAN
ASSISTANT UNITED STATES ATTORNEY




                                                2
